Citation Nr: 9910984	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adjustment disorder 
with depressed mood.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served honorably on active duty from April 1944 
to November 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a nervous/stress condition.  


FINDING OF FACT

The evidence does not show that the veteran's currently 
manifested adjustment disorder with depressed mood is 
etiologically related to his period of active military 
service which ended in 1945.  


CONCLUSION OF LAW

The claim for service connection for adjustment disorder with 
depressed mood is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Evidence

Service medical records from the period of April 1944 to 
November 1945 are negative for treatment, complaints, or 
diagnoses for mental problems, defects, or disease.  

In June 1996, the veteran underwent an initial mental health 
evaluation at the VAMC in West Palm Beach, Florida.  At this 
time, he reported that he had divorced his second wife the 
previous January and he had been feeling down when seen by 
Primary Care.  He was referred to determine whether mental 
health clinic intervention would be helpful to him.  

The veteran complained of being upset over his recent divorce 
and that he had not been able to see his 6 year old daughter 
as often as he'd like because of the distance.  He also 
described financial stress.  He denied psychiatric history 
other than "attending a class" after his divorce in 
January, and he reported that his general practitioner had 
started him on Zoloft and "something for sleep," although 
he stopped taking both on his own because they didn't help.  
He further indicated that he was presently on no psychiatric 
medication and did not feel he needed any.  He also denied a 
history of inpatient psychiatric treatment.  

On mental status examination, the veteran reported that his 
mood had been "pretty good" over the past month.  He also 
stated that he suffered from chronic problems with sleep.  He 
denied changes in appetite and indicated that he still had 
interest in previously enjoyed activities.  The report shows 
the following diagnostic impression:  I.  adjustment disorder 
with depressed mood; II.  no diagnosis; III. insulin 
dependent diabetes mellitus (IDDM), hypertension, and colon 
and prostate cancer.  

Thereafter, the veteran continued to be monitored by VA on a 
regular basis for treatment of adjustment disorder with 
depressed mood.  In July 1996, he indicated concern over 
being told that he needed a bone scan to assess whether 
cancer had recurred.  In August 1996, it was noted that his 
present stressors were related to his finances and 
ambivalence about an upcoming trip to Wisconsin and whether 
he should stay with his ex-wife and daughter.  In September 
1996, his main concern was headaches, for which he had seen 
various medical specialists.  

The report of a September 1996 mental health clinic treatment 
plan shows initial diagnoses as follows:  Axis I, adjustment 
disorder with depressed mood; Axis II, no diagnosis; Axis 
III, IDDM, hypertension, history of colon and prostate 
cancer; Axis IV, recent divorce, move, separation from 
daughter, financial stress, health concerns; and Axis V, 
current Global Assessment of Functioning (GAF) of 70.  
Treatment goals included improved adjustment to problematic 
psychosocial stressors.  

An October 1996 mental health clinic note shows that the 
veteran was referred for assistance on financial matters.  He 
indicated his belief that his depression and headaches were 
related to an inability continue his work in the real estate 
and land investment field.  It was noted that he would be 
referred to the veterans services offices.  An impression of 
dysthymia was given.  In November 1996, the veteran reported 
ongoing stress related to not working, missing his daughter, 
and feeling pressure from his ex-wife to come visit his 
daughter event though he could not afford it.  It was noted 
that he was continued with Trazadone prescribed by an outside 
neurologist.  

The November 1996 report of psychological testing shows the 
following impression:  Axis I, dysthymia, stress-related 
physiological response affecting headaches; Axis II, rule out 
narcissistic and histrionic personality style; Axis III, 
IDDM, history of prostate and colon cancer, and headaches; 
Axis IV, divorce, separation from daughter, financial stress, 
move; and Axis V, current GAF-60.  It was noted that the 
veteran might benefit from ongoing psychiatric follow-up 
combined with therapy.  


Analysis

The veteran contends that service connection is warranted for 
a nervous condition which has gotten worse in recent years.  

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Alternatively, the United States Court Appeals for Veterans 
Claims (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b). See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition. Savage, 10 Vet. App. at 498.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology." Id.

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to submit a well grounded claim for 
service connection for adjustment disorder with depressed 
mood.  The record shows that the veteran was diagnosed by VA 
with an adjustment disorder in June 1996; however, there is 
no evidence which suggests that this adjustment disorder is 
related to his period of active military service.  Rather, 
the evidence indicates that the veteran's adjustment disorder 
is related to his recent life experiences, to include a 
divorce, separation from his daughter, financial problems, 
and a move to Florida.  The veteran has not presented any 
evidence, to include a medical opinion, which suggests that 
the currently manifested adjustment disorder is etiologically 
related to his period of active military service which ended 
in 1945.  

In addition, service medical records are negative for mental 
defects or disorders.  Following his discharge in 1945, there 
is no post-service record or diagnosis for adjustment 
disorder or any other mental health problem until 1996, a 
period of over fifty years thereafter.  Thus, there is no 
evidence of ongoing and continuing psychiatric symptomatology 
from the time of service which would serve to render the 
veteran's claim as well grounded according to the holding of 
the Court in Savage, supra.

For the reasons stated above, the Board finds that there is 
no competent evidence of an etiological link, or nexus, 
between the claimed disability and the veteran's period of 
active military service.  As such, the requirements for a 
well grounded claim have not been satisfied, and accordingly, 
the claim for service connection for adjustment disorder with 
depressed mood must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration was satisfied in the February 1997 Statement of 
the Case, which informed the veteran that an adjustment 
disorder was neither incurred in or caused by service, and 
service medical records were negative for complaint, 
treatment, or diagnosis of any kind of chronic 
psychoneurosis.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for adjustment disorder with depressed 
mood.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

